ACCEPTED
                                                                                      03-14-00637-CR
                                                                                             4428425
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  3/9/2015 4:49:20 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-14-00637-CR

                                    In the                    FILED IN
                                                       3rd COURT OF APPEALS
                            COURT OF APPEALS               AUSTIN, TEXAS
                                   For the             3/9/2015 4:49:20 PM
                   THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                  at Austin                    Clerk
                   ______________________________________

                 On Appeal from the 403rd Judicial District Court of
                              Travis County, Texas
                       Cause Number D-1-DC-12-302227
                  ______________________________________

                 CHRISTOPHER BRIAN ROBERTS, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

           APPELLANT’S MOTION FOR EXTENSION OF TIME
                  ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Christopher Brian Roberts, Appellant herein, by and

through his attorney of record, Kristen Jernigan, and files this, his Motion for

Extension of Time.     In support of said motion, Appellant would show the Court

the following:

      1.    Appellant’s brief is due in this case on March 9, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before May 8, 2015.

      3.   In the past thirty days, the undersigned has filed briefs in the Third
Court of Appeals in the cases of: Joe Derek Carr v. The State of Texas, No.
03-14-00234-CR; Joe Derek Carr v. The State of Texas, No. 03-14-00235-CR; and
Fred Robert Schneider v. The State of Texas, No. 03-14-00189-CR. Additionally,
the undersigned filed a brief in the Tenth Court of Appeals in the case of Wesley
Theodore Burns v. The State of Texas, No. 10-14-00053-CR. Further, the
undersigned filed a Petition for Writ of Habeas Corpus in Cause Number
08-1623-K26, Ex parte Adam Adel Hayek. Finally, the undersigned has made
numerous court appearances and has undertaken the tasks associated with the
management of a solo attorney practice.

       4.     The undersigned has filed one previous motion for extension of time
in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on May 8, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Travis

County District Attorney’s Office, P.O. Box 1748, Austin, Texas, 78767, on March

9, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                       2